internal_revenue_service p o box cincinnati oh date apri113 number release date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil facility p q program name r program name s county state t u name name x dollars amount y number dear why you are receiving this letter this is our response to your date letter requesting approval of a set_aside under sec_4942 you've been recognized as tax-exempt under sec_501 c of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested a set-aside of x dollars for the tax_year ending december to fund the project the nature of the project is to build a p to operate the q to provide hands-on education experiences to local children and to operate the r to provide water quality analysis for adults both programs have been recognized as leading water quality and science education programs these programs have operated out of a very restrictive facility as an outreach to various participating schools the current p is no longer a feasible location to perform water testing with student involvement because it is physically too small and all class interaction must take place on a deck which does not work well if it rains the new p will provide a proper chemistry teaching lab and biology teaching lab each lab will accommodate several students plus instructors you were recently able to obtain a site adjacent to the t facility near u river and crossed by two flowing creeks the new facility will allow students to visit the p and engage in hands-on water quality evaluations the building for the new p will be y square feet and will be built in s the amount to be set_aside to build the p is x dollars in there are no amounts to be added after the initial_amount is set_aside the set-aside total amount will be distributed to construction companies as they reach milestones and complete the construction of the p the project can be better accomplished by a set-aside than by an immediate payment of funds because it would not be prudent to pay the construction contractors the total amount prior to the completion of the entire job because the standard practice is to pay for construction activities as each milestone toward completion is finished further the set-aside approach will allow you to maximize control_over the project with the goal of achieving a better result the set-aside amount should be fully distributed in but in no case no later than months after the total amount is set-aside if p is blocked for some unforeseen reason you will distribute the total amount set-aside on other education buildings that will be built within months basis for our determination sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set_aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year's income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure
